Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by OPSENICA et al. [US 20170164212]. 

As per claim 1, OPSENICA teaches:
A system, comprising: a processor; and a memory unit operatively connected to the processor and including computer code that when executed, (Abstract, e.g.; ¶ [0150] the identity manager 100 comprises a processor 101 and a memory 102. The memory 102 comprises instructions executable by the processor 101, wherein the processor 101 is operative to authenticate the user device and/or user. The processor 101 is also operative to authorize access to the network slice. The processor 101 is further operative to provide the information of the entry point for transmission to the user device) causes the processor to: 
determine available network slices in a communications network; receive from a user equipment (UE), information regarding at least one requested network slice of the communications network to which the UE seeks access; (e.g.; ¶ [0094] FIGS. 9A and 9B schematically illustrate signaling between entities involved in a network slice selection procedure according to an embodiment. In this embodiment, the network slice selection procedure has two main steps: network slice type identification correlated to the user device or user type, i.e. user device and/or user authentication, and network slice selection correlated to subscription, i.e. user device and/or user authorization. In this illustrative example, a number of VNOs 4, such as MVNOs, create and manage network slices 3 of various network slice types and use a commoditized network infrastructure owned by a network owner 5. The created network slices 3 are registered at a database (DB) 6 in a slice registration step 1. In this network slice registration, a VNO 4 provides information of its network identity, e.g. in the form of Public Land Mobile Network Identity (PLMN-ID) or Service Set ID (SSID) and an attachment entry point at the VNO 4. The network slice registration is preferably performed by an identity manager (IDM) 1 of the VNO 4. Please note that the attachment entry point registered in the database 6 for the VNO 1 may, but does not have to be, to the same identity manager 1 that performed the network slice registration)
determine, in conjunction with a locally implemented network slice control function, whether the UE is subscribed to any network slice in the communications network based on at least UE identifier information specific to the UE; (e.g.; ¶ [0095] A network node 7, represented by eNBs in the figure, queries the database 6 for information of the VNOs 4 available for user devices (UDs) 8 in step 2. The database 6 returns the registered information to the network node 7 in step 3. When a user device 8 tries to attach to a network, the network node 7 advertises a list of available VNOs 4 and corresponding VNO identities, or a list of available network slices 3 and corresponding VNO identities in step 4. This advertisement could be in the form of Master Information Block (MIB) and System Information Block (SIB) transmissions for mobile networks or SSID transmissions for WiFi networks. The user device 8 then selects one VNO 4 from the advertised list and transmits a network attachment request to the network node 7 in step 5. After receiving the network attachment request, the network node 7 matches the selected VNO identity with the registered entries and retrieves the attachment entry point for the selected VNO identity. The network node 7 then forwards, i.e. redirects in step 6, the network attachment request to the identity manager 1 registered as attachment entry point for the selected VNO 4 in the list at the database 6)
determine if a common subset (e.g.; ¶ [0050] The proposed technology introduces a common identity manager per network operator that can be part of each network slice, distributed among network slices or implemented in a single network slice. This results in a flexible and scalable setup where a network operator can advertise a single network slice, or a subset of the network slices, to users) of one or more network slices exists between the available network slices, the at least one requested network slice, and any network slice to which the UE is subscribed; and in response to a determination that a common subset of one or more network slices exists, return to the UE, an indication of the common subset of the one or more network slices facilitating access by the UE to the one or more network slices. (e.g.; ¶ [0096 When the network attachment request is received by the identity manager 1, the identity manager 1 identifies the user device 8 and/or user and matches the user device and/or user identity and capability tags with the correlated network slice type, e.g. IoT device with IoT network slice type. In this case, the identity manager 1 has knowledge and capabilities to identify different UD types belonging to the same VNO 4. Please note that the network slice 4 that comprises the identity manager 1 can be of a different network slice type as compared to the network slice type selected for the user device 8, i.e. identity manager 1 present in a network slice of slice type 2, whereas the user device 1 should access an application 2 in a network slice of slice type 1. and 0100]).

As per claim 2, OPSENICA teaches:
The system of claim 1, wherein the system comprises an enhanced 5G access management function instantiated in a tenant-defined region of the communications network, and wherein the available network slices are network slices available in the tenant-defined region. (e.g.; ¶ [0096] When the network attachment request is received by the identity manager 1, the identity manager 1 identifies the user device 8 and/or user and matches the user device and/or user identity and capability tags with the correlated network slice type, e.g. IoT device with IoT network slice type. In this case, the identity manager 1 has knowledge and capabilities to identify different UD types belonging to the same VNO 4. Please note that the network slice 4 that comprises the identity manager 1 can be of a different network slice type as compared to the network slice type selected for the user device 8, i.e. identity manager 1 present in a network slice of slice type 2, whereas the user device 1 should access an application 2 in a network slice of slice type 1.)

As per claim 3, OPSENICA teaches:
The system of claim 1, wherein the locally implemented network slice control function comprises a database local to the system, the database comprising a cached copy of at least one of per-network slice access control policies, a per-network slice device allowlist, a per-network slice device denylist; and a UE identifier information-to-UE subscriber information mapping. (e.g.; ¶ [0096] When the network attachment request is received by the identity manager 1, the identity manager 1 identifies the user device 8 and/or user and matches the user device and/or user identity and capability tags with the correlated network slice type, e.g. IoT device with IoT network slice type. In this case, the identity manager 1 has knowledge and capabilities to identify different UD types belonging to the same VNO 4. Please note that the network slice 4 that comprises the identity manager 1 can be of a different network slice type as compared to the network slice type selected for the user device 8, i.e. identity manager 1 present in a network slice of slice type 2, whereas the user device 1 should access an application 2 in a network slice of slice type 1.)

As per claim 4, OPSENICA teaches:
The system of claim 3, wherein: the per-network slice access control policies comprise one or more sets of constraints according to which access by a requesting UE to at least one of the available network slices is granted; and/or the per-network slice device allowlist includes at least one of UE identifier information associated with UEs allowed to access a network slice, and UE identifier information associated with a type of UE allowed to access a network slice; and/or the per-network slice device denylist includes subscriber identifier information; and/or. the UE identifier information comprises one of a permanent equipment identifier (PEI), an international mobile equipment identity (IMEI), or a hardcoded or downloadable UE-specific certificate; and/or the network slice control function comprises a local instance of a primary equipment identity register (EIR) managed by a centralized EIR network function of the communications network; and/or the network slice control function comprises a local instance of a primary equipment identity register (EIR) managed by a centralized EIR network function of the communications network; and/or the computer code that when executed causes the processor to determine if a common subset of one or more network slices exists between the available network slices, the at least one requested network slice, and any network slice to which the UE is subscribed is repeated each time the system receives from the UE or another UE, information regarding at least one requested network slice of the communications network to which the UE or the other UE seeks access. (e.g. User’s identity; ¶ [0096]).

As per claim 6, OPSENICA teaches:
The system of claim 3, wherein the memory includes computer code that when executed further causes the processor to associate the subscriber identifier information with the UE identifier information according to the UE identifier information-to-UE subscriber information mapping. (e.g. User’s identity; ¶ [0096])

As per claim 7, OPSENICA teaches:
A network apparatus, comprising: a processor; and a memory unit operatively connected to the processor and including computer code that when executed, (Abstract, e.g.; ¶ [0150] the identity manager 100 comprises a processor 101 and a memory 102. The memory 102 comprises instructions executable by the processor 101, wherein the processor 101 is operative to authenticate the user device and/or user. The processor 101 is also operative to authorize access to the network slice. The processor 101 is further operative to provide the information of the entry point for transmission to the user device) causes the processor to: in response to a user equipment (UE) registration request including one or more requested network slices, and for each of the one or more requested network slices, retrieve a related network slice access control policy from a local equipment identity register (EIR) database based on a subscriber identity-to-network slice subscription information; (e.g.; ¶ [0094] FIGS. 9A and 9B schematically illustrate signaling between entities involved in a network slice selection procedure according to an embodiment. In this embodiment, the network slice selection procedure has two main steps: network slice type identification correlated to the user device or user type, i.e. user device and/or user authentication, and network slice selection correlated to subscription, i.e. user device and/or user authorization. In this illustrative example, a number of VNOs 4, such as MVNOs, create and manage network slices 3 of various network slice types and use a commoditized network infrastructure owned by a network owner 5. The created network slices 3 are registered at a database (DB) 6 in a slice registration step 1. In this network slice registration, a VNO 4 provides information of its network identity, e.g. in the form of Public Land Mobile Network Identity (PLMN-ID) or Service Set ID (SSID) and an attachment entry point at the VNO 4. The network slice registration is preferably performed by an identity manager (IDM) 1 of the VNO 4. Please note that the attachment entry point registered in the database 6 for the VNO 1 may, but does not have to be, to the same identity manager 1 that performed the network slice registration) determine which of the one or more requested network slices the UE is able to access by confirming UE identity information and associated subscriber identity information matches UE identity-to-subscriber identity mapping information in the local EIR database, and by applying the related network slice access control policy to determine if the UE matches access criteria set forth in the related network slice access control policy. (e.g.; ¶ [0096 When the network attachment request is received by the identity manager 1, the identity manager 1 identifies the user device 8 and/or user and matches the user device and/or user identity and capability tags with the correlated network slice type, e.g. IoT device with IoT network slice type. In this case, the identity manager 1 has knowledge and capabilities to identify different UD types belonging to the same VNO 4. Please note that the network slice 4 that comprises the identity manager 1 can be of a different network slice type as compared to the network slice type selected for the user device 8, i.e. identity manager 1 present in a network slice of slice type 2, whereas the user device 1 should access an application 2 in a network slice of slice type 1. and 0100]).

As per claim 8, OPSENICA teaches:
The apparatus of claim 7, wherein the related network slice access control policy comprises a cached version of a network slice access control policy stored in a primary EIR database controlled by an EIR network function. (e.g.; ¶ [0096 When the network attachment request is received by the identity manager 1, the identity manager 1 identifies the user device 8 and/or user and matches the user device and/or user identity and capability tags with the correlated network slice type, e.g. IoT device with IoT network slice type. In this case, the identity manager 1 has knowledge and capabilities to identify different UD types belonging to the same VNO 4. Please note that the network slice 4 that comprises the identity manager 1 can be of a different network slice type as compared to the network slice type selected for the user device 8, i.e. identity manager 1 present in a network slice of slice type 2, whereas the user device 1 should access an application 2 in a network slice of slice type 1. and 0100]).

As per claim 9, OPSENICA teaches:
The apparatus of claim 8, wherein the related network slice access control policy specifies at least one of a type of UE allowed to access a network slice of the one or more requested network slices, a particular UE allowed to access the network slice, a temporal-based access constraint, a location-based access constraint. (e.g.; ¶ [0096 When the network attachment request is received by the identity manager 1, the identity manager 1 identifies the user device 8 and/or user and matches the user device and/or user identity and capability tags with the correlated network slice type, e.g. IoT device with IoT network slice type. In this case, the identity manager 1 has knowledge and capabilities to identify different UD types belonging to the same VNO 4. Please note that the network slice 4 that comprises the identity manager 1 can be of a different network slice type as compared to the network slice type selected for the user device 8, i.e. identity manager 1 present in a network slice of slice type 2, whereas the user device 1 should access an application 2 in a network slice of slice type 1. and 0100]).

As per claim 10, OPSENICA teaches:
The apparatus of claim 7, wherein the computer code that when executed causes the processor to apply the related network slice access control policy comprises computer code that when executed further causes the processor to compare the UE identity information against at least one of a UE denylist and a UE allowlist associated with the network slice. (e.g. User’s identity; ¶ [0096]).

As per claim 11, OPSENICA teaches:
The apparatus of claim 7, wherein the computer code that when executed causes the processor to apply the related network slice access control policy comprises computer code that when executed further causes the processor to compare a prefix of the UE identity information against at least one of the UE denylist and a UE allowlist associated with the network slice to identify whether the UE is a type of UE allowed to access the network slice. (e.g. User’s identity; ¶ [0096]).

As per claim 12, OPSENICA teaches:
The apparatus of claim 7, wherein the memory includes computer code that when executed further causes the processor to transmit to the UE, an allowed network slice list including only those network slices of the one or more requested network slices to which the UE is allowed access. (e.g.; ¶ [0096 When the network attachment request is received by the identity manager 1, the identity manager 1 identifies the user device 8 and/or user and matches the user device and/or user identity and capability tags with the correlated network slice type, e.g. IoT device with IoT network slice type. In this case, the identity manager 1 has knowledge and capabilities to identify different UD types belonging to the same VNO 4. Please note that the network slice 4 that comprises the identity manager 1 can be of a different network slice type as compared to the network slice type selected for the user device 8, i.e. identity manager 1 present in a network slice of slice type 2, whereas the user device 1 should access an application 2 in a network slice of slice type 1. and 0100]).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Fiorese et al. [US 20210168705]. 

As per claim 14, Fiorese teaches:
A method (Abstract), comprising: determining, by an Access and Mobility Management Function (AMF) instance (e.g.; ¶ 0182 The NSSF receives a request for a network slice (step 600). The request may be issued by an AMF, a RAN, or other node. The request may be on behalf of a UE, a CPE, or other entity. In one embodiment, the request comprises Requested NSSAI, mapping of Requested NSSAI, Subscribed Single NSSAI (S-NSSAI), Tracking Area Identity (TAI), and Subscriber Permanent Identifier (SUPI), which may be obtained from the UE or CPE over the N1 interface) executing on a network management system of a 5G communications network, available network slices in the 5G communications network; receiving at the AMF instance from a user equipment (UE), a list of requested network slices of the 5G communications network to which the UE seeks access; (e.g.; ¶ 0185 this determination may be performed based on the Requested NSSAI, e.g., when the NSSF determines that the UE has requested to connect to a network slice that is subject to external approval, based on NSSF local configuration and/or operator policies) determining by the AMF, in conjunction with a locally implemented network slice control function instance executing on the network management system, (e.g.; ¶ 0184 this determination may be performed based on subscriber profile information, with network slice selection parameters that indicate (on a per subscriber or subscriber group) that approval is required and indicate the network function to contact (e.g., the Approver). This information can be stored either internally in the NSSF or in an external database function such as the User Data Repository (UDR)) whether the UE is subscribed to any network slice identified in the list of requested network slices based on at least UE identifier information specific to the UE; (e.g.; ¶ 0188 the NSSF determines a trust status of the authorizing network function (step 608). If the authorizing network function is trusted, e.g., if the authorizing network function is within the domain of the MNO (e.g., within the MNO's service based network functions) such as an OCS, NWDAF, SDN, and/or ONAP, then the NSSF will determine that it can use a direct network interface to the authorizing network function (step 610). In some embodiments, the NSSF may consult a NRF, which will supply the NSSF with the address or identity of the authorizing network function. All of these communications may happen based on a Service Based Architecture (SBA) already determined by 5G specifications) determining by the AMF, if a common subset of one or more network slices exists between the available network slices, the at least one requested network slice, and any network slice to which the UE is subscribed; (e.g.; ¶ 0191-192 Once the path to be taken to the authorizing network entity is determined (e.g., directly or indirectly via the NEF), a slice selection authorization request is sent to the authorizing network entity (step 614). In one embodiment, the slice selection authorization request comprises a Candidate NSSAI as well as Subscriber information. In one embodiment, information sent to untrusted authorizing network functions may be encrypted or tokenized in order to protect sensitive MNO/subscriber Identifier (ID) information. In one embodiment, a mapping or conversion would be saved at a UDR, Home Subscriber Server (HSS) or other database for tokenized information. When necessary, to convert a token into an internal Subscriber ID information, the external/untrusted network elements may use external IDs and/or associated tokens, to be translated by the MNO trusted network elements into the real Subscriber ID information via NEF (in LTE, via SCEF). And [0192] Next, the process includes receiving, directly or indirectly from the authorizing network function, a message comprising information including the approval status, and approval conditions of each network slice included in the Candidate NSSAI (step 616). In one embodiment, if the approval comes with approval conditions, the NSSF may take those into account to derive the Allowed NSSAI (which represents the proper set of network functions that can be delivered as Approved NSSAI) and in response to a determination that a common subset of one or more network slices exists, returning by the AMF to the UE, an indication of the common subset of the one or more network slices facilitating access by the UE to the one or more network slices. (e.g.; ¶ 0198 the network slice owner will be allowed to modify network slices parameters. However, because 5G is designed in a way that it should adjust as close as possible to the end user demands, the NSSF may need to talk to more than just one Approver during the selection process. Thus, at step 618, the NSSF may check to see if additional authorizations or other information are needed. If so, the process performs steps 606 through 616 until no more authorizations or information is needed).
As per claim 15, Fiorese teaches:
The method of claim 14, wherein the locally implemented network slice control function comprises an Equipment Identity Register (EIR) database local to the AMF, the EIR database comprising a cached copy of at least one of per-network slice access control policies, a per-network slice device allowlist, a per-network slice device denylist; and a UE identifier information-to-UE subscriber information mapping, the UE identifier information comprising one of International Mobile Equipment Identity or Permanent Equipment Identifier information, the UE subscriber information comprising one of Subscription Permanent Identifier (SUPI) or International Mobile Subscriber Identity (IMSI) information. (e.g.; ¶ 0191 the authorizing network entity is determined (e.g., directly or indirectly via the NEF), a slice selection authorization request is sent to the authorizing network entity (step 614). In one embodiment, the slice selection authorization request comprises a Candidate NSSAI as well as Subscriber information. In one embodiment, information sent to untrusted authorizing network functions may be encrypted or tokenized in order to protect sensitive MNO/subscriber Identifier (ID) information. In one embodiment, a mapping or conversion would be saved at a UDR, Home Subscriber Server (HSS) or other database for tokenized information. When necessary, to convert a token into an internal Subscriber ID information, the external/untrusted network elements may use external IDs and/or associated tokens, to be translated by the MNO trusted network elements into the real Subscriber ID information via NEF (in LTE, via SCEF))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over OPSENICA in view of Fiorese et al. 

As per claim 5, OPSENICA teaches all the particulars of the claim except wherein the per-network slice device allowlist further includes at least one of a number of UEs allowed to access a network slice, and a time-based constraint regarding access to a network slice. However, Fiorese teaches in an analogous art, that the system of claim 4, wherein the per-network slice device allowlist further includes at least one of a number of UEs allowed to access a network slice, and a time-based constraint regarding access to a network slice. (e.g.; ¶ 0194 Time based approval: The NSSF may need to (re-)request approval after time expires. If a new approval request is rejected, the NSSF may need to communicate with network slice serving AMF for discontinuation of the slice) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the per-network slice device allowlist further includes at least one of a number of UEs allowed to access a network slice, and a time-based constraint regarding access to a network slice in order to provide a method for performing multi-domain network slice selection and approval.

As per claim 13, OPSENICA teaches all the particulars of the claim except wherein the apparatus comprises a network management system executing a plurality of Access and Mobility Management Function (AMF) instances in a 5G wireless communications network. However, Fiorese teaches in an analogous art, that the apparatus of claim 7, wherein the apparatus comprises a network management system executing a plurality of Access and Mobility Management Function (AMF) instances in a 5G wireless communications network. (e.g.; ¶ 0182 The request may be issued by an AMF, a RAN, or other node. The request may be on behalf of a UE, a CPE, or other entity. In one embodiment, the request comprises Requested NSSAI, mapping of Requested NSSAI, Subscribed Single NSSAI (S-NSSAI), Tracking Area Identity (TAI), and Subscriber Permanent Identifier (SUPI), which may be obtained from the UE or CPE over the N1 interface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the apparatus comprises a network management system executing a plurality of Access and Mobility Management Function (AMF) instances in a 5G wireless communications network in order to provide a method for performing multi-domain network slice selection and approval.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Afolabi, Ibrahim, et al. "Network slicing and softwarization: A survey on principles, enabling technologies, and solutions." IEEE Communications Surveys & Tutorials 20.3 (2018): 2429-2453. Provides: Network slicing has been identified as the backbone of the rapidly evolving 5G technology. However, as its consolidation and standardization progress, there are no literatures that comprehensively discuss its key principles, enablers, and research challenges. This paper elaborates network slicing from an end-to-end perspective detailing its historical heritage, principal concepts, enabling technologies and solutions as well as the current standardization efforts. In particular, it overviews the diverse use cases and network requirements of network slicing, the pre-slicing era, considering RAN sharing as well as the end-to-end orchestration and management, encompassing the radio access, transport network and the core network. This paper also provides details of specific slicing solutions for each part of the 5G system. Finally, this paper identifies a number of open research challenges and provides recommendations toward potential solutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641